The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 10/26/2021.
4.	Claims 1-8, 10-15, 18, and 21-26 are currently pending.
5.	Claims 1 and 22-23 have been amended.
6.	Claims 9, 16-17, 19-20, and 27-28 have been cancelled.

Continued Examination Under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
 
Claim Rejections - 35 USC § 103
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 6-8, 13-15, 18, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2015/0059978) in view of Tseng et al (US 6,435,865).
Regarding claim 1:
	The embodiment depicted in figures 4-5 of Park teaches a substrate processing apparatus (process chamber, 100) [fig 3-4 & 0063] comprising: a boat (substrate stack unit, 130) accommodating a plurality of substrates (plurality of substrates) arranged with intervals therebetween (slots into which the plurality of substrates are inserted) [fig 3-4 & 0063, 0067]; a process chamber (process tube, 110) where the plurality of substrates In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977)) [fig 4-5 & 0076].
The embodiment depicted in figures 4-5 of Park does not specifically disclose the additional nozzle being a second nozzle and third nozzle; the second nozzle extending at least from the lower end of the boat to the upper end of the boat along the stacking direction of the plurality of substrates, the second nozzle comprising an upper portion and a lower portion wherein only the upper portion is provided with a plurality of second gas supply holes facing an upper portion of the region between the lower end of the boat and the upper end of the boat loaded with the plurality of substrates and wherein a side surface of the lower portion of the second nozzle is closed without a hole; the third nozzle comprising a lower portion, wherein only the lower portion is provided with a plurality of third gas supply holes facing a lower portion of the region between the lower end of the boat and the upper end of the boat loaded with the plurality of substrates.
The embodiment depicted in figures 8-9 of Park teaches the additional nozzle (second side nozzle, 144) being a second nozzle (first section nozzle, 144-1) and third nozzle (second section nozzle, 144-2) [fig 8-9 & 0087]; the second nozzle (nozzle, 144-1) extending at least from the lower end of the boat to the upper end of the boat (see fig 
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of figs 4-5 of Park to be a second nozzle and a third nozzle, as in figs 8-9 of Park, in order to allow for individual control of flow rates of the gas to be supplied to different sections of the substrate stack unit [Park – 0086].
Park does not specifically disclose the third nozzle comprising an upper portion extending vertically at least to a maximum height of the upper end of the boat and a lower portion, and wherein a side surface of the upper portion of the third nozzle is 
Tseng teaches a third nozzle (gas injector, 56) comprising an upper portion (upper portion of 56) extending vertically at least to a maximum height (150 cm) of the upper end of the boat (height of the vertical portion of the gas injectors 30 may be between about 50 cm and about 130 cm) and a lower portion (lower portion of 56), and wherein a side surface of the upper portion of the third nozzle is closed without a hole (the locations of the apertures 60 may be suitably selected based on the requirement of each particular chemical process), wherein the second nozzle and the third nozzle extend to a same height (gas injectors 30 may be provided in the same height) [fig 1, 2C, 3A & col 2, lines 5-10, col 7, lines 15-29, claim 5 and claim 10].
Park and Tseng are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the third nozzle of Park to extend to a same height as the second nozzle and arrange the holes as desired, as in Tseng, to optimize the particular chemical process to be conducted [Tseng – col 7, lines 15-19]. Furthermore, as discussed above, one of ordinary skill in the art would arrange the holes as claimed in order to allow for individual control of flow rates of the gas to be supplied to different sections of the substrate stack unit [Park – 0086].
The particulars of the gases (“hydrogen-containing gas” and “oxygen-containing gas”) does not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations. Specifically, the nozzles are capable of supplying any type of gas.
Regarding claim 6:
	The embodiment depicted in figures 4-5 of Park teaches the additional nozzle (second side nozzle, 144) is spaced apart from the first nozzle (first side nozzle, 142) at a predetermined distance (see fig 4) along a circumferential direction of the plurality of substrates (circumferential direction of substrates W) [fig 4 & 0071]. 
The embodiment depicted in figures 4-5 of Park does not specifically disclose the additional nozzle being a second nozzle and third nozzle.
The embodiment depicted in figures 8-9 of Park teaches the additional nozzle (second side nozzle, 144) being a second nozzle (first section nozzle, 144-1) and third nozzle (second section nozzle, 144-2) [fig 8-9 & 0087].
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of figs 4-5 of Park to be a second nozzle and a third 
Regarding claim 7:
The embodiment depicted in figures 4-5 of Park teaches an exhaust hole (cutoff part, 113) configured to exhaust (exhaust) an inside of the process chamber (process tube, 110) [fig 3-4 & 0063, 0066], wherein the first nozzle (first side nozzle, 142) is located at a position opposite to the exhaust hole (arranged in a straight line from 113) with respect to a center of the the process chamber (process tube, 110) [fig 4 & 0063], and the additional nozzle (second side nozzle, 144) is located at a position other than the position opposite to the exhaust hole with respect to the center of the process chamber (may be obliquely disposed with respect to 113 by a predetermined angle) [fig 4 & 0076]. 
The embodiment depicted in figures 4-5 of Park does not specifically disclose the additional nozzle being a second nozzle and third nozzle.
The embodiment depicted in figures 8-9 of Park teaches the additional nozzle (second side nozzle, 144) being a second nozzle (first section nozzle, 144-1) and third nozzle (second section nozzle, 144-2) [fig 8-9 & 0087].
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of figs 4-5 of Park to be a second nozzle and a third 
Regarding claim 8:
The embodiment depicted in figures 4-5 of Park teaches an exhaust hole (cutoff part, 113) configured to exhaust (exhaust) an inside of the process chamber (process tube, 110) [fig 3-4 & 0063, 0066], wherein the additional nozzle (second side nozzle, 144) is closer to (obliquely angled) the exhaust hole (cutoff part, 113) than the first nozzle to the exhaust hole (142 arranged in a straight line from 113) [fig 4 & 0063, 0076]. 
The embodiment depicted in figures 4-5 of Park does not specifically disclose the additional nozzle being a second nozzle and third nozzle.
The embodiment depicted in figures 8-9 of Park teaches the additional nozzle (second side nozzle, 144) being a second nozzle (first section nozzle, 144-1) and third nozzle (second section nozzle, 144-2) [fig 8-9 & 0087].
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of figs 4-5 of Park to be a second nozzle and a third nozzle, as in figs 8-9 of Park, in order to allow for individual control of flow rates of the gas to be supplied to different sections of the substrate stack unit [Park – 0086].
Regarding claim 13:
Park teaches an inner tube (inner tube, 112) forming the process chamber (process tube, 110) [fig 4 & 0063]; an outer tube (outer tube, 114) surrounding the inner tube (inner tube, 112) [fig 4 & 0063]; an exhaust hole (cutoff part, 113) provided at a sidewall of the inner tube (sidewall of inner tube 112) [fig 4 & 0063]; and an exhaust 
Regarding claim 14:
The embodiment depicted in figures 4-5 of Park teaches the first nozzle (first side nozzle, 142) is located at a position opposite to the exhaust hole (arranged in a straight line from 113) with respect to a center of the inner tube (inner tube, 112) [fig 4 & 0063], and the additional nozzle (second side nozzle, 144) is located at a position other than the position opposite to the exhaust hole with respect to the center of the inner tube (may be obliquely disposed with respect to 113 by a predetermined angle) [fig 4 & 0076]. 
The embodiment depicted in figures 4-5 of Park does not specifically disclose the additional nozzle being a second nozzle and third nozzle.
The embodiment depicted in figures 8-9 of Park teaches the additional nozzle (second side nozzle, 144) being a second nozzle (first section nozzle, 144-1) and third nozzle (second section nozzle, 144-2) [fig 8-9 & 0087].
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of figs 4-5 of Park to be a second nozzle and a third nozzle, as in figs 8-9 of Park, in order to allow for individual control of flow rates of the gas to be supplied to different sections of the substrate stack unit [Park – 0086].
Regarding claim 15:
The embodiment depicted in figures 4-5 of Park teaches the additional nozzle (second side nozzle, 144) is closer to (obliquely angled) the exhaust hole (cutoff part, 
The embodiment depicted in figures 4-5 of Park does not specifically disclose the additional nozzle being a second nozzle and third nozzle.
The embodiment depicted in figures 8-9 of Park teaches the additional nozzle (second side nozzle, 144) being a second nozzle (first section nozzle, 144-1) and third nozzle (second section nozzle, 144-2) [fig 8-9 & 0087].
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of figs 4-5 of Park to be a second nozzle and a third nozzle, as in figs 8-9 of Park, in order to allow for individual control of flow rates of the gas to be supplied to different sections of the substrate stack unit [Park – 0086].
Regarding claim 18:
The embodiment depicted in figures 4-5 of Park does not teach the plurality of second gas supply holes are disposed at the upper portion of the side surface of the second nozzle corresponding to substrates of the plurality of substrates disposed in a region of a top one fourth portion to a top one third portion of the substrate arrangement region, and the third gas supply holes are disposed at the lower portion of the side surface of the third nozzle corresponding to substrates of the plurality of substrates disposed in a region of a bottom one fourth portion to a bottom one third portion of the substrate arrangement region.
The embodiment depicted in figures 8-9 of Park teaches the plurality of second gas supply holes (holes in 144-1 depicted in fig 8) are disposed at the upper portion of the side surface of the second nozzle (144-1) corresponding to substrates of the 
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of figs 4-5 of Park to be a second nozzle and a third nozzle, as in figs 8-9 of Park, in order to allow for individual control of flow rates of the gas to be supplied to different sections of the substrate stack unit [Park – 0086].
Regarding claim 24:
	Park teaches the first nozzle accommodating chamber (left portion of 140) and the second nozzle accommodating chamber (right portion of 140) are provided to protrude in a radially outward direction (see fig 4) with respect to the inner tube (inner tube, 112) from the sidewall of the inner tube (sidewall of 112) [fig 4-5 & 0063, 0071].
Regarding claims 25-26:
Park teaches the first nozzle accommodating chamber (left portion of 140) and the second nozzle accommodating chamber (right portion of 140) are provided in a channel shape extending in the stacking direction of the plurality of substrates (see fig 4-5) [fig 4-5 & 0071], wherein the inner walls of the first nozzle accommodating chamber .
11. 	Claims 2-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2015/0059978) in view of Tseng et al (US 6,435,865) as applied to claims 1, 6-8, 13-15, 18, and 24-26 above, and further in view of Akae et al (US 2010/0105192).
	The limitations of claims 1, 6-8, 13-15, 18, and 24-26 have been set forth above.
Regarding claim 2:
	Modified Park teaches a heater (heater assembly, 120) configured to heat an inside of the process chamber (process tube, 110) [Park - fig 3-4 & 0080]; and a pressure regulator (vacuum exhaust device) configured to regulate an inside pressure of the process chamber (process tube 110 has a desired inner pressure) [Park - fig 3-4 & 0080]. 
	Modified Park does not specifically disclose a hydrogen-containing gas supply system connected to the first nozzle and configured to supply the hydrogen-containing gas into the process chamber through the first nozzle; an oxygen-containing gas supply system connected to the additional nozzle and configured to supply the oxygen-containing gas into the process chamber through the additional nozzle; and a control unit configured to control the hydrogen-containing gas supply system, the oxygen-containing gas supply system, the heater and the pressure regulator to process the plurality of substrates by supplying the oxygen-containing gas through the additional nozzle while supplying the hydrogen-containing gas through the first nozzle into the 
	Akae teaches a hydrogen-containing gas supply system (hydrogen-containing gas supply pipe, 232b) connected to the first nozzle (second nozzle, 232b) and configured to supply the hydrogen-containing gas (hydrogen-containing gas) into the process chamber (process chamber, 201) through the first nozzle (second nozzle, 232b) [fig 4A & 0045]; an oxygen-containing gas supply system (oxygen-containing gas supply pipe, 232a) connected to the additional nozzle (first nozzle, 233a) and configured to supply the oxygen-containing gas (oxygen-containing gas) into the process chamber (process chamber, 201) through the additional nozzle (first nozzle, 233a) [fig 4A & 0044]; and a control unit (controller, 280) configured to control the hydrogen-containing gas supply system (via valve 243b), the oxygen-containing gas supply system (via valve 243a), the heater (heater, 207) and the pressure regulator (APC valve, 242) to process the plurality of substrates (200) by supplying the oxygen-containing gas (oxygen-containing gas) through the additional nozzle (first nozzle, 233a) while supplying (see fig 4A) the hydrogen-containing gas (hydrogen-containing gas) through the first nozzle (second nozzle, 232b) into the process chamber (process chamber, 201) accommodating the plurality of substrates (200) under heated atmosphere (temperature regulation) at a pressure lower than an atmospheric pressure (vacuum degree) [fig 1, 4A & 0030, 0044-0045, 0047-0048, 0051].
	Modified Park and Akae are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art 
The embodiment depicted in figures 4-5 of Park modified by Tseng and Akae does not specifically disclose the additional nozzle being a second nozzle and third nozzle.
The embodiment depicted in figures 8-9 of Park teaches the additional nozzle (second side nozzle, 144) being a second nozzle (first section nozzle, 144-1) and third nozzle (second section nozzle, 144-2) [fig 8-9 & 0087].
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of modified figs 4-5 of Park to be a second nozzle and a third nozzle, as in figs 8-9 of Park, in order to allow for individual control of flow rates of the gas to be supplied to different sections of the substrate stack unit [Park – 0086].
Regarding claim 3:
	Modified Park does not specifically disclose the control unit is configured to control the hydrogen-containing gas supply system, the oxygen-containing gas supply system, the heater and the pressure regulator to supply the oxygen-containing gas through the additional nozzle while supplying the hydrogen-containing gas through the first nozzle into the process chamber accommodating the plurality of substrates under the heated atmosphere at the pressure lower than the atmospheric pressure, and to process the plurality of substrates using an oxidizing species generated by reacting the oxygen-containing gas with the hydrogen-containing gas in the process chamber. 
Akae teaches the control unit (controller, 280) is configured to control the hydrogen-containing gas supply system (via valve 243b), the oxygen-containing gas 
Modified Park and Akae are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Park with the specific gas sources/controller of Akae to deposit the desired film (oxide layer) [Akae – 0030].
The embodiment depicted in figures 4-5 of Park modified by Akae does not specifically disclose the additional nozzle being a second nozzle and third nozzle.
The embodiment depicted in figures 8-9 of Park teaches the additional nozzle (second side nozzle, 144) being a second nozzle (first section nozzle, 144-1) and third nozzle (second section nozzle, 144-2) [fig 8-9 & 0087].
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of modified figs 4-5 of Park to be a second nozzle and a 
Regarding claim 4:
	The embodiment depicted in figures 4-5 of Park teaches a heater (heater assembly, 120) configured to heat an inside of the process chamber (process tube, 110) [fig 3-4 & 0080]; and a pressure regulator (vacuum exhaust device) configured to regulate an inside pressure of the process chamber (process tube 110 has a desired inner pressure) [fig 3-4 & 0080].
The embodiment depicted in figures 4-5 of Park does not specifically disclose a source gas supply system configured to supply a source gas into the process chamber; a hydrogen-containing gas supply system connected to the first nozzle and configured to supply the hydrogen-containing gas into the process chamber through the first nozzle; an oxygen-containing gas supply system connected to the additional nozzle and configured to supply the oxygen-containing gas into the process chamber through the additional nozzle; and a control unit configured to control the source gas supply system, the hydrogen-containing gas supply system, the oxygen-containing gas supply system, the heater and the pressure regulator to perform a cycle a predetermined number of times to form oxide films on the plurality of substrates, the cycle comprising: (a) supplying the source gas into the process chamber accommodating the plurality of substrates; and (b) supplying the oxygen-containing gas through the additional nozzle 
Akae teaches a source gas supply system (source gas supply pipe, 232c) configured to supply a source gas (source gas – i.e. HCD) into the process chamber (process chamber, 201) [fig 1 & 0046]; a hydrogen-containing gas supply system (hydrogen-containing gas supply pipe, 232b) connected to the first nozzle (second nozzle, 232b) and configured to supply the hydrogen-containing gas (hydrogen-containing gas) into the process chamber (process chamber, 201) through the first nozzle (second nozzle, 232b) [fig 4A & 0045]; an oxygen-containing gas supply system (oxygen-containing gas supply pipe, 232a) connected to the additional nozzle (first nozzle, 233a) and configured to supply the oxygen-containing gas (oxygen-containing gas) into the process chamber (process chamber, 201) through the additional nozzle (first nozzle, 233a) [fig 4A & 0044]; and a control unit (controller, 280) configured to control the source gas supply system (via valve, 243e), the hydrogen-containing gas supply system (via valve 243b), the oxygen-containing gas supply system (via valve 243a), the heater (heater, 207) and the pressure regulator (APC valve, 242) to perform a cycle a predetermined number of times (cycle at least one or more times) to form oxide films (oxide layer) on the plurality of substrates (200) [fig 1, 4A & 0030, 0047-0048, 0051], the cycle (cycle) comprising: (a) supplying the source gas (source gas – i.e. HCD) into the process chamber (process chamber, 201) accommodating the plurality of substrates (200) [fig 4A & 0053]; and (b) supplying the oxygen-containing gas (oxygen-containing gas) through the additional nozzle (first nozzle, 232a) while supplying (see fig 4A) the hydrogen-containing gas (hydrogen-containing gas) through 
Park and Akae are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Park with the specific gas sources/controller of Akae to deposit the desired film (oxide layer) [Akae – 0030].
The embodiment depicted in figures 4-5 of Park modified by Tseng and Akae does not specifically disclose the additional nozzle being a second nozzle and third nozzle.
The embodiment depicted in figures 8-9 of Park teaches the additional nozzle (second side nozzle, 144) being a second nozzle (first section nozzle, 144-1) and third nozzle (second section nozzle, 144-2) [fig 8-9 & 0087].
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of modified figs 4-5 of Park to be a second nozzle and a third nozzle, as in figs 8-9 of Park, in order to allow for individual control of flow rates of the gas to be supplied to different sections of the substrate stack unit [Park – 0086].
Regarding claim 5:
Modified Park does not specifically disclose the control unit is configured to control the source gas supply system, the hydrogen-containing gas supply system, the oxygen-containing gas supply system, the heater and the pressure regulator such that the process (a) comprises forming an initial layer by supplying the source gas into the process chamber accommodating the plurality of substrates, and the process (b) 
Akae teaches the control unit (controller, 280) configured to control the source gas supply system (via valve, 243e), the hydrogen-containing gas supply system (via valve 243b), the oxygen-containing gas supply system (via valve 243a), the heater (heater, 207) and the pressure regulator (APC valve, 242) such that the process (a) comprises forming an initial layer (silicon-containing layer) by supplying the source gas (source gas – i.e. HCD) into the process chamber (process chamber, 201) accommodating the plurality of substrates (200) [fig 3-4A & 0053], and the process (b) comprises changing the initial layer to an oxide layer using an oxidizing species generated by reacting the oxygen-containing gas supplied into the process chamber through the additional nozzle (232a) with the hydrogen-containing gas supplied through the first nozzle (232b) under the heated atmosphere at the pressure lower than the atmospheric pressure (process of changing the silicon-containing layer formed on the substrate to a silicon oxide layer by supplying an oxygen-containing gas and a hydrogen-containing gas into the process vessel that is set below the atmospheric pressure) [fig 3-4A & 0044-0045, 0053]. 
Modified Park and Akae are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art 
The embodiment depicted in figures 4-5 of Park modified by Tseng and Akae does not specifically disclose the additional nozzle being a second nozzle and third nozzle.
The embodiment depicted in figures 8-9 of Park teaches the additional nozzle (second side nozzle, 144) being a second nozzle (first section nozzle, 144-1) and third nozzle (second section nozzle, 144-2) [fig 8-9 & 0087].
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of modified figs 4-5 of Park to be a second nozzle and a third nozzle, as in figs 8-9 of Park, in order to allow for individual control of flow rates of the gas to be supplied to different sections of the substrate stack unit [Park – 0086].
Regarding claim 10:
Modified Park teaches a gas supply system (supply unit, 190) is connected to the additional nozzle (144) [Park - fig 4 & 0071] 
	Park does not specifically disclose an oxygen-containing gas supply system.
	Akae teaches an oxygen-containing gas supply system is connected to the additional nozzle (oxygen-containing gas supply pipe, 232a) [fig 4A & 0044].
Modified Park and Akae are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art 
The embodiment depicted in figures 4-5 of Park modified by Tseng and Akae does not specifically disclose the gas supply system is connected to each of the second nozzle and the third nozzle, and is configured to independently control flow rates of the gas supplied through the second nozzle and the third nozzle.
The embodiment depicted in figures 8-9 of Park teaches a gas supply system (supply unit, 190) is connected to each of the second nozzle (second section nozzle, 144-1) and the third nozzle (second section nozzle, 144-2), and is configured to independently control flow rates of the gas supplied through the second nozzle and the third nozzle (gas retention time is different within each of the second section nozzles) [fig 3, 8 & 0072, 0077, 0087-0088].
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of modified figs 4-5 of Park to be a second nozzle and a third nozzle, as in figs 8-9 of Park, in order to allow for individual control of flow rates of the gas to be supplied to different sections of the substrate stack unit [Park – 0086].
Although taught by the cited prior art, and addressed above, the claim limitations “configured to independently control flow rates of the oxygen-containing gas supplied through the upper hole nozzle and the lower hole nozzle” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 11:
Modified Park does not specifically teach the source gas supply system is connected to the first nozzle. 
Akae teaches the source gas supply system (HCD gas) is connected to the first nozzle (may be supplied into the process chamber in the same nozzle as H2 gas – It is noted H2 gas is supplied through the first nozzle 233b) [0063]. 
Modified Park and Akae are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Park with the specific gas sources/controller of Akae to deposit the desired film (oxide layer) [Akae – 0030]. Furthermore, it would have been obvious to one skilled in the art before the effective filing date to modify the first nozzle of modified Park such that the source gas supply system is connected to the first nozzle, as in Akae, to reduce apparatus costs by using fewer nozzles and maintenance works may be easily carried out [Akae – 0063].
Regarding claim 12:
Modified Park teaches a fourth nozzle (side curtain nozzle, 152) comprising a plurality of fourth gas supply holes (holes in 152 depicted in fig 5) disposed in a region extending from an upper portion to a lower portion of the fourth nozzle (upper to lower portion of 152) corresponding to the substrate arrangement region (region housing 130) wherein the plurality of fourth gas supply holes (holes in 152 depicted in fig 5) are 
Modfiied Park does not specifically teach fourth nozzle is connected to the source gas supply system. 
Akae teaches a fourth nozzle (third nozzle, 233c) is connected to the source gas supply system (HCD gas) [fig 1 & 0060].
Modified Park and Akae are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Park with the specific gas sources/controller of Akae to deposit the desired film (oxide layer) [Akae – 0030].
12.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2015/0059978) in view of Tseng et al (US 6,435,865) as applied to claims 1, 6-8, 13-15, 18, and 24-26 above, and further in view of Takagi (US 2003/0186517) with substantiating evidence provided by Ting et al (US 2001/0052556).
	The limitations of claims 1, 6-8, 13-15, 18, and 24-26 have been set forth above.
Regarding claim 21:
	Modified Park teaches a first nozzle (first side nozzle, 142), a second nozzle (nozzle, 144-1), and a third nozzle (nozzle, 144-2) [Park - fig 4, 8-9 & 0063, 0087].

Takagi teaches a nozzle (reaction gas injection pipe, 20) comprises a gas vent hole (open end, 32) at a top surface (front end) thereof [fig 3 & 0070].
Modified Park and Takagi are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify each of the first, second and third nozzles of modified Park with a gas vent hole, as in Takagi, to avoid any increase in the gas flow rate due to compressed gas thereby achieving a uniform flow rate [Takagi – 0068, 0070] and/or to prevent the deposit accumulation on the top of the nozzles and avoid clogging the plurality of the nozzles on the nozzle sidewall with the deposit [Ting – 0021].
13. 	Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2015/0059978) in view of Akae et al (US 2010/0105192) and Tseng et al (US 6,435,865).
Regarding claim 22:
The embodiment depicted in figures 4-5 of Park teaches a substrate processing apparatus (process chamber, 100) [fig 3-4 & 0063] comprising: a boat (substrate stack unit, 130) accommodating a plurality of substrates (plurality of substrates) arranged with intervals therebetween (slots into which the plurality of substrates are inserted) [fig 3-4 & 0063, 0067]; a process chamber (process tube, 110) where the plurality of substrates (plurality of substrates) accommodated in the boat (130) is processed, the process In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977)) [fig 4-5 & 0076].
The embodiment depicted in figures 4-5 of Park does not specifically disclose a hydrogen-containing gas supply system connected to the first nozzle and configured to supply the hydrogen-containing gas into the process chamber through the first nozzle; an oxygen-containing gas supply system connected to the additional nozzle and configured to supply the oxygen-containing gas into the process chamber through the additional nozzle; a source gas supply system connected to the first nozzle and configured to supply a source gas into the process chamber through the first nozzle; and a control unit configured to control the hydrogen-containing gas supply system, the oxygen-containing gas supply system, the source gas supply system, the heater and the pressure regulator to perform a cycle a predetermined number of times to form oxide films on the plurality of substrates, the cycle comprising: (a) supplying the source gas through the first nozzle into the process chamber accommodating the plurality of substrates; and (b) supplying the oxygen-containing gas through the additional nozzle while supplying the hydrogen-containing gas through the first nozzle into the process 
Akae teaches a hydrogen-containing gas supply system (hydrogen-containing gas supply pipe, 232b) connected to the first nozzle (second nozzle, 233b) and configured to supply the hydrogen-containing gas (hydrogen-containing gas) into the process chamber (process chamber, 201) through the first nozzle (second nozzle, 233b) [fig 4A & 0045]; an oxygen-containing gas supply system (oxygen-containing gas supply pipe, 232a) connected to the additional nozzle (first nozzle, 233a) and configured to supply the oxygen-containing gas (oxygen-containing gas) into the process chamber (process chamber, 201) through the additional nozzle (first nozzle, 233a) [fig 4A & 0044]; a source gas supply system (source gas supply pipe, 232c) connected to the first nozzle (the H2 gas and the HCD gas may be supplied into the process chamber 201 through the same nozzle – i.e. 233b) configured to supply a source gas (source gas – i.e. HCD) into the process chamber (process chamber, 201) through the first nozzle (second nozzle, 233b) [fig 1 & 0046-0047]; and a control unit (controller, 280) configured to control the hydrogen-containing gas supply system (via valve 243b), the oxygen-containing gas supply system (via valve 243a), the source gas supply system (via valve 243e), the heater (heater, 207) and the pressure regulator (APC valve, 242) [fig 1, 4A & 0030, 0044-0048, 0051] to perform a cycle a predetermined number of times (cycle at least one or more times) to form oxide films (oxide layer) on the plurality of substrates (200) [fig 1, 4A & 0030, 0047-0048, 0051], the cycle (cycle) comprising: (a) supplying the source gas (source gas – i.e. HCD) through the first nozzle (233b) into the process chamber (process chamber, 201) accommodating the plurality of substrates 
Park and Akae are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Park with the specific gas sources/controller of Akae to deposit the desired film (oxide layer) [Akae – 0030].
The embodiment depicted in figures 4-5 of Park modified by Akae does not specifically disclose the additional nozzle being a second nozzle and third nozzle; the second nozzle extending at least from the lower end to the upper end of the boat along the stacking direction of the plurality of substrates, the second nozzle comprising an upper portion and a lower portion wherein only the upper portion is provided with a plurality of second gas supply holes facing an upper portion of the region between the lower end of the boat and the upper end of the boat loaded with the plurality of substrates and wherein a side surface of the lower portion of the second nozzle is closed without a hole; the third nozzle comprising a lower portion, wherein only the lower portion is provided with a plurality of third gas supply holes facing a lower portion 
The embodiment depicted in figures 8-9 of Park teaches the additional nozzle (second side nozzle, 144) being a second nozzle (first section nozzle, 144-1) and third nozzle (second section nozzle, 144-2) [fig 8-9 & 0087]; the second nozzle (nozzle, 144-1) extending at least from the lower end to the upper end of the boat (see fig 8) along the stacking direction (vertically disposed) of the plurality of substrates (substrates), the second nozzle (nozzle, 144-1) comprising an upper portion (upper portion of 144-1) and a lower portion (lower portion of 144-1) wherein only the upper portion (upper portion of 144-1) is provided with a plurality of second gas supply holes (holes in 144-1 depicted in fig 8) facing an upper portion of the region (upper portion of region housing 130) between the lower end of the boat and the upper end of the boat (130) loaded with the plurality of substrates (substrates) and wherein a side surface of the lower portion of the second nozzle (lower portion of 144-1) is closed without a hole (see fig 8) [fig 3, 8-9 & 0062, 0071, 0076, 0087]; the third nozzle (nozzle, 144-2) comprising a lower portion, wherein only the lower portion is provided with a plurality of third gas supply holes (holes in 144-2 depicted in fig 8) facing a lower portion of the region (lower portion of region housing 130) between the lower end of the boat and the upper end of the boat (130) loaded with the plurality of substrates (substrates) [fig 3, 8-9 & 0062, 0071, 0076, 0087].
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of modified figs 4-5 of Park to be a second nozzle and a 
Modified Park does not specifically disclose the third nozzle comprising an upper portion extending vertically at least to a maximum height of the upper end of the boat and a lower portion, and wherein a side surface of the upper portion of the third nozzle is closed without a hole; and wherein the second nozzle and the third nozzle extend to a same height.
Tseng teaches a third nozzle (gas injector, 56) comprising an upper portion (upper portion of 56) extending vertically at least to a maximum height (150 cm) of the upper end of the boat (height of the vertical portion of the gas injectors 30 may be between about 50 cm and about 130 cm) and a lower portion (lower portion of 56), and wherein a side surface of the upper portion of the third nozzle is closed without a hole (the locations of the apertures 60 may be suitably selected based on the requirement of each particular chemical process); and wherein the second nozzle and the third nozzle extend to a same height (gas injectors 30 may be provided in the same height) [fig 1, 2C, 3A & col 2, lines 5-10, col 7, lines 15-29, claim 5 and claim 10].
Modified Park and Tseng are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the third nozzle of modified Park to extend to a same height as the second nozzle and arrange the holes as desired, as in Tseng, to optimize the particular chemical process to be conducted [Tseng – col 7, lines 15-19]. Furthermore, as discussed above, one of ordinary skill in the art would arrange 
The particulars of the gases (“hydrogen-containing gas” and “oxygen-containing gas”) does not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, the claim limitations “configured to supply a hydrogen-containing gas” and “configured to supply an oxygen-containing gas” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations. Specifically, the nozzles are capable of supplying any type of gas.
Regarding claim 23:
The embodiment depicted in figures 4-5 of Park teaches a substrate processing apparatus (process chamber, 100) [fig 3-4 & 0063] comprising: a boat (substrate stack unit, 130) accommodating a plurality of substrates (plurality of substrates) arranged with intervals therebetween (slots into which the plurality of substrates are inserted) [fig 3-4 & 0063, 0067]; a process chamber (process tube, 110) where the plurality of substrates (plurality of substrates) accommodated in the boat (130) is processed, the process In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977)) [fig 4-5 & 0076].
The embodiment depicted in figures 4-5 of Park does not specifically disclose a hydrogen-containing gas supply system connected to the first nozzle and configured to supply the hydrogen-containing gas into the process chamber through the first nozzle; an oxygen-containing gas supply system connected to the additional nozzle and configured to supply the oxygen-containing gas into the process chamber through the additional nozzle; a source gas supply system connected to the fourth nozzle and configured to supply a source gas into the process chamber through the fourth nozzle; and a control unit configured to control the hydrogen-containing gas supply system, the oxygen-containing gas supply system, the source gas supply system, the heater and 
Akae teaches a hydrogen-containing gas supply system (hydrogen-containing gas supply pipe, 232b) connected to the first nozzle (second nozzle, 233b) and configured to supply the hydrogen-containing gas (hydrogen-containing gas) into the process chamber (process chamber, 201) through the first nozzle (second nozzle, 233b) [fig 4A & 0045]; an oxygen-containing gas supply system (oxygen-containing gas supply pipe, 232a) connected to the additional nozzle (first nozzle, 233a) and configured to supply the oxygen-containing gas (oxygen-containing gas) into the process chamber (process chamber, 201) through the additional nozzle (first nozzle, 233a) [fig 4A & 0044]; a source gas supply system (source gas supply pipe, 232c) connected to the fourth nozzle (third nozzle, 233c) configured to supply a source gas (source gas – i.e. HCD) into the process chamber (process chamber, 201) through the fourth nozzle (third nozzle, 233c) [fig 1 & 0046-0047]; and a control unit (controller, 280) configured to control the hydrogen-containing gas supply system (via valve 243b), the oxygen-containing gas supply system (via valve 243a), the source gas supply system (via valve 243e), the heater (heater, 207) and the pressure regulator (APC valve, 242) [fig 1, 4A & 0030, 0044-0048, 0051] to perform a cycle a predetermined number of times (cycle at 
Park and Akae are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Park with the specific gas sources/controller of Akae to deposit the desired film (oxide layer) [Akae – 0030].
The embodiment depicted in figures 4-5 of Park modified by Akae does not specifically disclose the additional nozzle being a second nozzle and third nozzle; the second nozzle extending at least from the lower end of the boat to the upper end of the boat along the stacking direction of the plurality of substrates, the second nozzle comprising an upper portion and a lower portion wherein only the upper portion is provided with a plurality of second gas supply holes facing an upper portion of the region between the lower end of the boat and the upper end of the boat loaded with the plurality of substrates and wherein a side surface of the lower portion of the second nozzle is closed without a hole; the third nozzle comprising a lower portion, wherein only 
The embodiment depicted in figures 8-9 of Park teaches the additional nozzle (second side nozzle, 144) being a second nozzle (first section nozzle, 144-1) and third nozzle (second section nozzle, 144-2) [fig 8-9 & 0087]; the second nozzle (nozzle, 144-1) extending at least from the lower end of the boat to the upper end of the boat (see fig 8) along the stacking direction (vertically disposed) of the plurality of substrates (substrates), the second nozzle (nozzle, 144-1) comprising an upper portion (upper portion of 144-1) and a lower portion (lower portion of 144-1) wherein only the upper portion (upper portion of 144-1) is provided with a plurality of second gas supply holes (holes in 144-1 depicted in fig 8) facing an upper portion of the region (upper portion of region housing 130) between the lower end of the boat and the upper end of the boat (130) loaded with the plurality of substrates (substrates) and wherein a side surface of the lower portion of the second nozzle (lower portion of 144-1) is closed without a hole (see fig 8) [fig 3, 8-9 & 0062, 0071, 0076, 0087]; the third nozzle (nozzle, 144-2) comprising a lower portion, wherein only the lower portion is provided with a plurality of third gas supply holes (holes in 144-2 depicted in fig 8) facing a lower portion of the region (lower portion of region housing 130) between the lower end of the boat and the upper end of the boat (130) loaded with the plurality of substrates (substrates) [fig 3, 8-9 & 0062, 0071, 0076, 0087].
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of modified figs 4-5 of Park to be a second nozzle and a 
Modified Park does not specifically disclose the third nozzle comprising an upper portion extending vertically at least to a maximum height of the upper end of the boat and a lower portion, and wherein a side surface of the upper portion of the third nozzle is closed without a hole; and wherein the second nozzle and the third nozzle extend to a same height.
Tseng teaches a third nozzle (gas injector, 56) comprising an upper portion (upper portion of 56) extending vertically at least to a maximum height (150 cm) of the upper end of the boat (height of the vertical portion of the gas injectors 30 may be between about 50 cm and about 130 cm) and a lower portion (lower portion of 56), and wherein a side surface of the upper portion of the third nozzle is closed without a hole (the locations of the apertures 60 may be suitably selected based on the requirement of each particular chemical process); and wherein the second nozzle and the third nozzle extend to a same height (gas injectors 30 may be provided in the same height) [fig 1, 2C, 3A & col 2, lines 5-10, col 7, lines 15-29, claim 5 and claim 10].
Modified Park and Tseng are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the third nozzle of modified Park to extend to a same height as the second nozzle and arrange the holes as desired, as in Tseng, to optimize the particular chemical process to be conducted [Tseng – col 7, lines 15-19]. Furthermore, as discussed above, one of ordinary skill in the art would arrange 
The particulars of the gases (“hydrogen-containing gas” and “oxygen-containing gas”) does not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, the claim limitations “configured to supply a hydrogen-containing gas” and “configured to supply an oxygen-containing gas” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations. Specifically, the nozzles are capable of supplying any type of gas.







ALTERNATIVE REJECTION
14.	Claims 1, 6-8, 13-15, 18, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2015/0059978) in view of Tseng et al (US 6,435,865), Matsura et al (US 7,807,587), and [Hasebe et al (US 2003/0186560) OR Zheng et al (US 7,422,635)].
Regarding claim 1:
	The embodiment depicted in figures 4-5 of Park teaches a substrate processing apparatus (process chamber, 100) [fig 3-4 & 0063] comprising: a boat (substrate stack unit, 130) accommodating a plurality of substrates (plurality of substrates) arranged with intervals therebetween (slots into which the plurality of substrates are inserted) [fig 3-4 & 0063, 0067]; a process chamber (process tube, 110) where the plurality of substrates (plurality of substrates) accommodated in the boat (130) is processed, the process chamber (110) including a cylindrical shape (see fig 3-4) [fig 3-4 & 0063, 0067]; a first nozzle (first side nozzle, 142) configured to supply a gas (etching gas) into the process chamber (110) [fig 4-5 & 0071, 0073], the first nozzle (first side nozzle, 142) extending at least from a lower end of the boat to an upper end of the boat (see fig 5) along a stacking direction (vertically disposed) of the plurality of substrates (substrates) [fig 4-5 & 0071, 0073], the first nozzle (142) comprising an upper portion (upper half of 142) and a lower portion (lower half of 142), wherein the upper portion and the lower portion (upper and lower halves of 142, respectively) are provided with a plurality of first gas supply holes (holes in 142 depicted in fig 5) facing an entirety of a region (region housing 130) between the lower end and the upper end of the boat (130) loaded with the plurality of substrates (substrates) [fig 3, 5 & 0063, 0071, 0073]; an additional nozzle In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977)) [fig 4-5 & 0076].
The embodiment depicted in figures 4-5 of Park does not specifically disclose the additional nozzle being a second nozzle and third nozzle; the second nozzle extending at least from the lower end of the boat to the upper end of the boat along the stacking direction of the plurality of substrates, the second nozzle comprising an upper portion 
The embodiment depicted in figures 8-9 of Park teaches the additional nozzle (second side nozzle, 144) being a second nozzle (first section nozzle, 144-1) and third nozzle (second section nozzle, 144-2) [fig 8-9 & 0087]; the second nozzle (nozzle, 144-1) extending at least from the lower end of the boat to the upper end of the boat (see fig 8) along the stacking direction (vertically disposed) of the plurality of substrates (substrates), the second nozzle (nozzle, 144-1) comprising an upper portion (upper portion of 144-1) and a lower portion (lower portion of 144-1) wherein only the upper portion (upper portion of 144-1) is provided with a plurality of second gas supply holes (holes in 144-1 depicted in fig 8) facing an upper portion of the region (upper portion of region housing 130) between the lower end of the boat and the upper end of the boat (130) loaded with the plurality of substrates (substrates) and wherein a side surface of the lower portion of the second nozzle (lower portion of 144-1) is closed without a hole (see fig 8) [fig 3, 8-9 & 0062, 0071, 0076, 0087]; the third nozzle (nozzle, 144-2) comprising a lower portion, wherein only the lower portion is provided with a plurality of third gas supply holes (holes in 144-2 depicted in fig 8) facing a lower portion of the region (lower portion of region housing 130) between the lower end of the boat and the 
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of figs 4-5 of Park to be a second nozzle and a third nozzle, as in figs 8-9 of Park, in order to allow for individual control of flow rates of the gas to be supplied to different sections of the substrate stack unit [Park – 0086].
Park does not specifically disclose the third nozzle comprising an upper portion extending vertically at least to a maximum height of the upper end of the boat and a lower portion, and wherein a side surface of the upper portion of the third nozzle is closed without a hole, wherein the the second nozzle and the third nozzle extend to a same height.
Tseng teaches a third nozzle (gas injector, 56) comprising an upper portion (upper portion of 56) extending vertically at least to a maximum height (150 cm) of the upper end of the boat (height of the vertical portion of the gas injectors 30 may be between about 50 cm and about 130 cm) and a lower portion (lower portion of 56), and wherein a side surface of the upper portion of the third nozzle is closed without a hole (the locations of the apertures 60 may be suitably selected based on the requirement of each particular chemical process), wherein the second nozzle and the third nozzle extend to a same height (gas injectors 30 may be provided in the same height) [fig 1, 2C, 3A & col 2, lines 5-10, col 7, lines 15-29, claim 5 and claim 10].
Park and Tseng are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the third nozzle of Park to extend to a same 
Additionally, Matsura teaches a second nozzle accommodating chamber (concave portion housing 5B) being different from a first nozzle accommodating chamber (concave portion housing 5A) [fig 2 & col 7, lines 24-36].
Modified Park and Matsura are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first and second nozzle accommodating chambers of modified Park to be different, as in Matsura, because such a structure allows for the gap between the boat and the process chamber to remain small thereby preventing diffusion between adjacent process spaces [Matsura – col 7, lines 24-36].
Additionally, Hasebe teaches a first nozzle (32B) and a second nozzle (42B) are disposed at positions at which a central angle (angle theta) formed by a straight line connecting a center of the process chamber and a center of the first nozzle (line X) and a straight line connecting the center of the process chamber and a center of the second nozzle (line Y) becomes 30° to 150° (not larger than 45 degrees – In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05) [fig 4 & 0067].
Similarly, Zheng teaches a first nozzle (140a) and a second nozzle (140b) are disposed at positions at which a central angle formed by a straight line connecting a center of the process chamber and a center of the first nozzle and a straight line connecting the center of the process chamber and a center of the second nozzle becomes 30° to 150° (oriented at an angle less than 180 degrees from one another – In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05) [fig 5 & col 6, lines 1-35].
Modified Park and Hasebe/Zheng are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first and second nozzle locations (and therefore the location of the respective nozzle accommodating chambers accommodating said nozzles) of modified Park to be disposed at the positions of Hasebe/Zheng to have a significantly high uniformity [Hasebe – 0067] OR to produce a transverse flow in order to facilitate high throughput without unduly compromising quality and uniformity [Zheng – col 6, lines 1-35].
The particulars of the gases (“hydrogen-containing gas” and “oxygen-containing gas”) does not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, the claim limitations “configured to supply a hydrogen-containing structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations. Specifically, the nozzles are capable of supplying any type of gas.
Regarding claim 6:
	The embodiment depicted in figures 4-5 of Park teaches the additional nozzle (second side nozzle, 144) is spaced apart from the first nozzle (first side nozzle, 142) at a predetermined distance (see fig 4) along a circumferential direction of the plurality of substrates (circumferential direction of substrates W) [fig 4 & 0071]. 
The embodiment depicted in figures 4-5 of Park does not specifically disclose the additional nozzle being a second nozzle and third nozzle.
The embodiment depicted in figures 8-9 of Park teaches the additional nozzle (second side nozzle, 144) being a second nozzle (first section nozzle, 144-1) and third nozzle (second section nozzle, 144-2) [fig 8-9 & 0087].
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of figs 4-5 of Park to be a second nozzle and a third 
Regarding claim 7:
The embodiment depicted in figures 4-5 of Park teaches an exhaust hole (cutoff part, 113) configured to exhaust (exhaust) an inside of the process chamber (process tube, 110) [fig 3-4 & 0063, 0066], wherein the first nozzle (first side nozzle, 142) is located at a position opposite to the exhaust hole (arranged in a straight line from 113) with respect to a center of the the process chamber (process tube, 110) [fig 4 & 0063], and the additional nozzle (second side nozzle, 144) is located at a position other than the position opposite to the exhaust hole with respect to the center of the process chamber (may be obliquely disposed with respect to 113 by a predetermined angle) [fig 4 & 0076]. 
The embodiment depicted in figures 4-5 of Park does not specifically disclose the additional nozzle being a second nozzle and third nozzle.
The embodiment depicted in figures 8-9 of Park teaches the additional nozzle (second side nozzle, 144) being a second nozzle (first section nozzle, 144-1) and third nozzle (second section nozzle, 144-2) [fig 8-9 & 0087].
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of figs 4-5 of Park to be a second nozzle and a third 
Regarding claim 8:
The embodiment depicted in figures 4-5 of Park teaches an exhaust hole (cutoff part, 113) configured to exhaust (exhaust) an inside of the process chamber (process tube, 110) [fig 3-4 & 0063, 0066], wherein the additional nozzle (second side nozzle, 144) is closer to (obliquely angled) the exhaust hole (cutoff part, 113) than the first nozzle to the exhaust hole (142 arranged in a straight line from 113) [fig 4 & 0063, 0076]. 
The embodiment depicted in figures 4-5 of Park does not specifically disclose the additional nozzle being a second nozzle and third nozzle.
The embodiment depicted in figures 8-9 of Park teaches the additional nozzle (second side nozzle, 144) being a second nozzle (first section nozzle, 144-1) and third nozzle (second section nozzle, 144-2) [fig 8-9 & 0087].
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of figs 4-5 of Park to be a second nozzle and a third nozzle, as in figs 8-9 of Park, in order to allow for individual control of flow rates of the gas to be supplied to different sections of the substrate stack unit [Park – 0086].
Regarding claim 13:
Park teaches an inner tube (inner tube, 112) forming the process chamber (process tube, 110) [fig 4 & 0063]; an outer tube (outer tube, 114) surrounding the inner tube (inner tube, 112) [fig 4 & 0063]; an exhaust hole (cutoff part, 113) provided at a sidewall of the inner tube (sidewall of inner tube 112) [fig 4 & 0063]; and an exhaust 
Regarding claim 14:
The embodiment depicted in figures 4-5 of Park teaches the first nozzle (first side nozzle, 142) is located at a position opposite to the exhaust hole (arranged in a straight line from 113) with respect to a center of the inner tube (inner tube, 112) [fig 4 & 0063], and the additional nozzle (second side nozzle, 144) is located at a position other than the position opposite to the exhaust hole with respect to the center of the inner tube (may be obliquely disposed with respect to 113 by a predetermined angle) [fig 4 & 0076]. 
The embodiment depicted in figures 4-5 of Park does not specifically disclose the additional nozzle being a second nozzle and third nozzle.
The embodiment depicted in figures 8-9 of Park teaches the additional nozzle (second side nozzle, 144) being a second nozzle (first section nozzle, 144-1) and third nozzle (second section nozzle, 144-2) [fig 8-9 & 0087].
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of figs 4-5 of Park to be a second nozzle and a third nozzle, as in figs 8-9 of Park, in order to allow for individual control of flow rates of the gas to be supplied to different sections of the substrate stack unit [Park – 0086].
Regarding claim 15:
The embodiment depicted in figures 4-5 of Park teaches the additional nozzle (second side nozzle, 144) is closer to (obliquely angled) the exhaust hole (cutoff part, 
The embodiment depicted in figures 4-5 of Park does not specifically disclose the additional nozzle being a second nozzle and third nozzle.
The embodiment depicted in figures 8-9 of Park teaches the additional nozzle (second side nozzle, 144) being a second nozzle (first section nozzle, 144-1) and third nozzle (second section nozzle, 144-2) [fig 8-9 & 0087].
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of figs 4-5 of Park to be a second nozzle and a third nozzle, as in figs 8-9 of Park, in order to allow for individual control of flow rates of the gas to be supplied to different sections of the substrate stack unit [Park – 0086].
Regarding claim 18:
The embodiment depicted in figures 4-5 of Park does not teach the plurality of second gas supply holes are disposed at the upper portion of the side surface of the second nozzle corresponding to substrates of the plurality of substrates disposed in a region of a top one fourth portion to a top one third portion of the substrate arrangement region, and the third gas supply holes are disposed at the lower portion of the side surface of the third nozzle corresponding to substrates of the plurality of substrates disposed in a region of a bottom one fourth portion to a bottom one third portion of the substrate arrangement region.
The embodiment depicted in figures 8-9 of Park teaches the plurality of second gas supply holes (holes in 144-1 depicted in fig 8) are disposed at the upper portion of the side surface of the second nozzle (144-1) corresponding to substrates of the 
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of figs 4-5 of Park to be a second nozzle and a third nozzle, as in figs 8-9 of Park, in order to allow for individual control of flow rates of the gas to be supplied to different sections of the substrate stack unit [Park – 0086].
Regarding claim 24:
	Park teaches the first nozzle accommodating chamber (left portion of 140) and the second nozzle accommodating chamber (right portion of 140) are provided to protrude in a radially outward direction (see fig 4) with respect to the inner tube (inner tube, 112) from the sidewall of the inner tube (sidewall of 112) [fig 4-5 & 0063, 0071].
Regarding claims 25-26:
Park teaches the first nozzle accommodating chamber (left portion of 140) and the second nozzle accommodating chamber (right portion of 140) are provided in a channel shape extending in the stacking direction of the plurality of substrates (see fig 4-5) [fig 4-5 & 0071], wherein the inner walls of the first nozzle accommodating chamber .
15. 	Claims 2-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2015/0059978) in view of Tseng et al (US 6,435,865), Matsura et al (US 7,807,587), and [Hasebe et al (US 2003/0186560) OR Zheng et al (US 7,422,635)] as applied to claims 1, 6-8, 13-15, 18, and 24-26 above, and further in view of Akae et al (US 2010/0105192).
	The limitations of claims 1, 6-8, 13-15, 18, and 24-26 have been set forth above.
Regarding claim 2:
	Modified Park teaches a heater (heater assembly, 120) configured to heat an inside of the process chamber (process tube, 110) [Park - fig 3-4 & 0080]; and a pressure regulator (vacuum exhaust device) configured to regulate an inside pressure of the process chamber (process tube 110 has a desired inner pressure) [Park - fig 3-4 & 0080]. 
	Modified Park does not specifically disclose a hydrogen-containing gas supply system connected to the first nozzle and configured to supply the hydrogen-containing gas into the process chamber through the first nozzle; an oxygen-containing gas supply system connected to the additional nozzle and configured to supply the oxygen-containing gas into the process chamber through the additional nozzle; and a control unit configured to control the hydrogen-containing gas supply system, the oxygen-containing gas supply system, the heater and the pressure regulator to process the plurality of substrates by supplying the oxygen-containing gas through the additional nozzle while supplying the hydrogen-containing gas through the first nozzle into the 
	Akae teaches a hydrogen-containing gas supply system (hydrogen-containing gas supply pipe, 232b) connected to the first nozzle (second nozzle, 232b) and configured to supply the hydrogen-containing gas (hydrogen-containing gas) into the process chamber (process chamber, 201) through the first nozzle (second nozzle, 232b) [fig 4A & 0045]; an oxygen-containing gas supply system (oxygen-containing gas supply pipe, 232a) connected to the additional nozzle (first nozzle, 233a) and configured to supply the oxygen-containing gas (oxygen-containing gas) into the process chamber (process chamber, 201) through the additional nozzle (first nozzle, 233a) [fig 4A & 0044]; and a control unit (controller, 280) configured to control the hydrogen-containing gas supply system (via valve 243b), the oxygen-containing gas supply system (via valve 243a), the heater (heater, 207) and the pressure regulator (APC valve, 242) to process the plurality of substrates (200) by supplying the oxygen-containing gas (oxygen-containing gas) through the additional nozzle (first nozzle, 233a) while supplying (see fig 4A) the hydrogen-containing gas (hydrogen-containing gas) through the first nozzle (second nozzle, 232b) into the process chamber (process chamber, 201) accommodating the plurality of substrates (200) under heated atmosphere (temperature regulation) at a pressure lower than an atmospheric pressure (vacuum degree) [fig 1, 4A & 0030, 0044-0045, 0047-0048, 0051].
	Modified Park and Akae are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art 
The embodiment depicted in figures 4-5 of Park modified by Tseng and Akae does not specifically disclose the additional nozzle being a second nozzle and third nozzle.
The embodiment depicted in figures 8-9 of Park teaches the additional nozzle (second side nozzle, 144) being a second nozzle (first section nozzle, 144-1) and third nozzle (second section nozzle, 144-2) [fig 8-9 & 0087].
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of modified figs 4-5 of Park to be a second nozzle and a third nozzle, as in figs 8-9 of Park, in order to allow for individual control of flow rates of the gas to be supplied to different sections of the substrate stack unit [Park – 0086].
Regarding claim 3:
	Modified Park does not specifically disclose the control unit is configured to control the hydrogen-containing gas supply system, the oxygen-containing gas supply system, the heater and the pressure regulator to supply the oxygen-containing gas through the additional nozzle while supplying the hydrogen-containing gas through the first nozzle into the process chamber accommodating the plurality of substrates under the heated atmosphere at the pressure lower than the atmospheric pressure, and to process the plurality of substrates using an oxidizing species generated by reacting the oxygen-containing gas with the hydrogen-containing gas in the process chamber. 
Akae teaches the control unit (controller, 280) is configured to control the hydrogen-containing gas supply system (via valve 243b), the oxygen-containing gas 
Modified Park and Akae are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Park with the specific gas sources/controller of Akae to deposit the desired film (oxide layer) [Akae – 0030].
The embodiment depicted in figures 4-5 of Park modified by Akae does not specifically disclose the additional nozzle being a second nozzle and third nozzle.
The embodiment depicted in figures 8-9 of Park teaches the additional nozzle (second side nozzle, 144) being a second nozzle (first section nozzle, 144-1) and third nozzle (second section nozzle, 144-2) [fig 8-9 & 0087].
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of modified figs 4-5 of Park to be a second nozzle and a 
Regarding claim 4:
	The embodiment depicted in figures 4-5 of Park teaches a heater (heater assembly, 120) configured to heat an inside of the process chamber (process tube, 110) [fig 3-4 & 0080]; and a pressure regulator (vacuum exhaust device) configured to regulate an inside pressure of the process chamber (process tube 110 has a desired inner pressure) [fig 3-4 & 0080].
The embodiment depicted in figures 4-5 of Park does not specifically disclose a source gas supply system configured to supply a source gas into the process chamber; a hydrogen-containing gas supply system connected to the first nozzle and configured to supply the hydrogen-containing gas into the process chamber through the first nozzle; an oxygen-containing gas supply system connected to the additional nozzle and configured to supply the oxygen-containing gas into the process chamber through the additional nozzle; and a control unit configured to control the source gas supply system, the hydrogen-containing gas supply system, the oxygen-containing gas supply system, the heater and the pressure regulator to perform a cycle a predetermined number of times to form oxide films on the plurality of substrates, the cycle comprising: (a) supplying the source gas into the process chamber accommodating the plurality of substrates; and (b) supplying the oxygen-containing gas through the additional nozzle 
Akae teaches a source gas supply system (source gas supply pipe, 232c) configured to supply a source gas (source gas – i.e. HCD) into the process chamber (process chamber, 201) [fig 1 & 0046]; a hydrogen-containing gas supply system (hydrogen-containing gas supply pipe, 232b) connected to the first nozzle (second nozzle, 232b) and configured to supply the hydrogen-containing gas (hydrogen-containing gas) into the process chamber (process chamber, 201) through the first nozzle (second nozzle, 232b) [fig 4A & 0045]; an oxygen-containing gas supply system (oxygen-containing gas supply pipe, 232a) connected to the additional nozzle (first nozzle, 233a) and configured to supply the oxygen-containing gas (oxygen-containing gas) into the process chamber (process chamber, 201) through the additional nozzle (first nozzle, 233a) [fig 4A & 0044]; and a control unit (controller, 280) configured to control the source gas supply system (via valve, 243e), the hydrogen-containing gas supply system (via valve 243b), the oxygen-containing gas supply system (via valve 243a), the heater (heater, 207) and the pressure regulator (APC valve, 242) to perform a cycle a predetermined number of times (cycle at least one or more times) to form oxide films (oxide layer) on the plurality of substrates (200) [fig 1, 4A & 0030, 0047-0048, 0051], the cycle (cycle) comprising: (a) supplying the source gas (source gas – i.e. HCD) into the process chamber (process chamber, 201) accommodating the plurality of substrates (200) [fig 4A & 0053]; and (b) supplying the oxygen-containing gas (oxygen-containing gas) through the additional nozzle (first nozzle, 232a) while supplying (see fig 4A) the hydrogen-containing gas (hydrogen-containing gas) through 
Park and Akae are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Park with the specific gas sources/controller of Akae to deposit the desired film (oxide layer) [Akae – 0030].
The embodiment depicted in figures 4-5 of Park modified by Tseng and Akae does not specifically disclose the additional nozzle being a second nozzle and third nozzle.
The embodiment depicted in figures 8-9 of Park teaches the additional nozzle (second side nozzle, 144) being a second nozzle (first section nozzle, 144-1) and third nozzle (second section nozzle, 144-2) [fig 8-9 & 0087].
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of modified figs 4-5 of Park to be a second nozzle and a third nozzle, as in figs 8-9 of Park, in order to allow for individual control of flow rates of the gas to be supplied to different sections of the substrate stack unit [Park – 0086].
Regarding claim 5:
Modified Park does not specifically disclose the control unit is configured to control the source gas supply system, the hydrogen-containing gas supply system, the oxygen-containing gas supply system, the heater and the pressure regulator such that the process (a) comprises forming an initial layer by supplying the source gas into the process chamber accommodating the plurality of substrates, and the process (b) 
Akae teaches the control unit (controller, 280) configured to control the source gas supply system (via valve, 243e), the hydrogen-containing gas supply system (via valve 243b), the oxygen-containing gas supply system (via valve 243a), the heater (heater, 207) and the pressure regulator (APC valve, 242) such that the process (a) comprises forming an initial layer (silicon-containing layer) by supplying the source gas (source gas – i.e. HCD) into the process chamber (process chamber, 201) accommodating the plurality of substrates (200) [fig 3-4A & 0053], and the process (b) comprises changing the initial layer to an oxide layer using an oxidizing species generated by reacting the oxygen-containing gas supplied into the process chamber through the additional nozzle (232a) with the hydrogen-containing gas supplied through the first nozzle (232b) under the heated atmosphere at the pressure lower than the atmospheric pressure (process of changing the silicon-containing layer formed on the substrate to a silicon oxide layer by supplying an oxygen-containing gas and a hydrogen-containing gas into the process vessel that is set below the atmospheric pressure) [fig 3-4A & 0044-0045, 0053]. 
Modified Park and Akae are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art 
The embodiment depicted in figures 4-5 of Park modified by Tseng and Akae does not specifically disclose the additional nozzle being a second nozzle and third nozzle.
The embodiment depicted in figures 8-9 of Park teaches the additional nozzle (second side nozzle, 144) being a second nozzle (first section nozzle, 144-1) and third nozzle (second section nozzle, 144-2) [fig 8-9 & 0087].
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of modified figs 4-5 of Park to be a second nozzle and a third nozzle, as in figs 8-9 of Park, in order to allow for individual control of flow rates of the gas to be supplied to different sections of the substrate stack unit [Park – 0086].
Regarding claim 10:
Modified Park teaches a gas supply system (supply unit, 190) is connected to the additional nozzle (144) [Park - fig 4 & 0071] 
	Park does not specifically disclose an oxygen-containing gas supply system.
	Akae teaches an oxygen-containing gas supply system is connected to the additional nozzle (oxygen-containing gas supply pipe, 232a) [fig 4A & 0044].
Modified Park and Akae are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art 
The embodiment depicted in figures 4-5 of Park modified by Tseng and Akae does not specifically disclose the gas supply system is connected to each of the second nozzle and the third nozzle, and is configured to independently control flow rates of the gas supplied through the second nozzle and the third nozzle.
The embodiment depicted in figures 8-9 of Park teaches a gas supply system (supply unit, 190) is connected to each of the second nozzle (second section nozzle, 144-1) and the third nozzle (second section nozzle, 144-2), and is configured to independently control flow rates of the gas supplied through the second nozzle and the third nozzle (gas retention time is different within each of the second section nozzles) [fig 3, 8 & 0072, 0077, 0087-0088].
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of modified figs 4-5 of Park to be a second nozzle and a third nozzle, as in figs 8-9 of Park, in order to allow for individual control of flow rates of the gas to be supplied to different sections of the substrate stack unit [Park – 0086].
Although taught by the cited prior art, and addressed above, the claim limitations “configured to independently control flow rates of the oxygen-containing gas supplied through the upper hole nozzle and the lower hole nozzle” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 11:
Modified Park does not specifically teach the source gas supply system is connected to the first nozzle. 
Akae teaches the source gas supply system (HCD gas) is connected to the first nozzle (may be supplied into the process chamber in the same nozzle as H2 gas – It is noted H2 gas is supplied through the first nozzle 233b) [0063]. 
Modified Park and Akae are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Park with the specific gas sources/controller of Akae to deposit the desired film (oxide layer) [Akae – 0030]. Furthermore, it would have been obvious to one skilled in the art before the effective filing date to modify the first nozzle of modified Park such that the source gas supply system is connected to the first nozzle, as in Akae, to reduce apparatus costs by using fewer nozzles and maintenance works may be easily carried out [Akae – 0063].
Regarding claim 12:
Modified Park teaches a fourth nozzle (side curtain nozzle, 152) comprising a plurality of fourth gas supply holes (holes in 152 depicted in fig 5) disposed in a region extending from an upper portion to a lower portion of the fourth nozzle (upper to lower portion of 152) corresponding to the substrate arrangement region (region housing 130) wherein the plurality of fourth gas supply holes (holes in 152 depicted in fig 5) are 
Modfiied Park does not specifically teach fourth nozzle is connected to the source gas supply system. 
Akae teaches a fourth nozzle (third nozzle, 233c) is connected to the source gas supply system (HCD gas) [fig 1 & 0060].
Modified Park and Akae are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Park with the specific gas sources/controller of Akae to deposit the desired film (oxide layer) [Akae – 0030].
16.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2015/0059978) in view of Tseng et al (US 6,435,865), Matsura et al (US 7,807,587), and [Hasebe et al (US 2003/0186560) OR Zheng et al (US 7,422,635)] as applied to claims 1, 6-8, 13-15, 18, and 24-26 above, and further in view of Takagi (US 2003/0186517) with substantiating evidence provided by Ting et al (US 2001/0052556).
	The limitations of claims 1, 6-8, 13-15, 18, and 24-26 have been set forth above.
Regarding claim 21:
	Modified Park teaches a first nozzle (first side nozzle, 142), a second nozzle (nozzle, 144-1), and a third nozzle (nozzle, 144-2) [Park - fig 4, 8-9 & 0063, 0087].

Takagi teaches a nozzle (reaction gas injection pipe, 20) comprises a gas vent hole (open end, 32) at a top surface (front end) thereof [fig 3 & 0070].
Modified Park and Takagi are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify each of the first, second and third nozzles of modified Park with a gas vent hole, as in Takagi, to avoid any increase in the gas flow rate due to compressed gas thereby achieving a uniform flow rate [Takagi – 0068, 0070] and/or to prevent the deposit accumulation on the top of the nozzles and avoid clogging the plurality of the nozzles on the nozzle sidewall with the deposit [Ting – 0021].
17. 	Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2015/0059978) in view of Akae et al (US 2010/0105192), Tseng et al (US 6,435,865), Matsura et al (US 7,807,587), and [Hasebe et al (US 2003/0186560) OR Zheng et al (US 7,422,635)] 
Regarding claim 22:
The embodiment depicted in figures 4-5 of Park teaches a substrate processing apparatus (process chamber, 100) [fig 3-4 & 0063] comprising: a boat (substrate stack unit, 130) accommodating a plurality of substrates (plurality of substrates) arranged with intervals therebetween (slots into which the plurality of substrates are inserted) [fig 3-4 & 0063, 0067]; a process chamber (process tube, 110) where the plurality of substrates In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977)) [fig 4-5 & 0076].
The embodiment depicted in figures 4-5 of Park does not specifically disclose a hydrogen-containing gas supply system connected to the first nozzle and configured to supply the hydrogen-containing gas into the process chamber through the first nozzle; an oxygen-containing gas supply system connected to the additional nozzle and configured to supply the oxygen-containing gas into the process chamber through the additional nozzle; a source gas supply system connected to the first nozzle and configured to supply a source gas into the process chamber through the first nozzle; and a control unit configured to control the hydrogen-containing gas supply system, the oxygen-containing gas supply system, the source gas supply system, the heater and the pressure regulator to perform a cycle a predetermined number of times to form oxide films on the plurality of substrates, the cycle comprising: (a) supplying the source gas through the first nozzle into the process chamber accommodating the plurality of substrates; and (b) supplying the oxygen-containing gas through the additional nozzle while supplying the hydrogen-containing gas through the first nozzle into the process 
Akae teaches a hydrogen-containing gas supply system (hydrogen-containing gas supply pipe, 232b) connected to the first nozzle (second nozzle, 233b) and configured to supply the hydrogen-containing gas (hydrogen-containing gas) into the process chamber (process chamber, 201) through the first nozzle (second nozzle, 233b) [fig 4A & 0045]; an oxygen-containing gas supply system (oxygen-containing gas supply pipe, 232a) connected to the additional nozzle (first nozzle, 233a) and configured to supply the oxygen-containing gas (oxygen-containing gas) into the process chamber (process chamber, 201) through the additional nozzle (first nozzle, 233a) [fig 4A & 0044]; a source gas supply system (source gas supply pipe, 232c) connected to the first nozzle (the H2 gas and the HCD gas may be supplied into the process chamber 201 through the same nozzle – i.e. 233b) configured to supply a source gas (source gas – i.e. HCD) into the process chamber (process chamber, 201) through the first nozzle (second nozzle, 233b) [fig 1 & 0046-0047]; and a control unit (controller, 280) configured to control the hydrogen-containing gas supply system (via valve 243b), the oxygen-containing gas supply system (via valve 243a), the source gas supply system (via valve 243e), the heater (heater, 207) and the pressure regulator (APC valve, 242) [fig 1, 4A & 0030, 0044-0048, 0051] to perform a cycle a predetermined number of times (cycle at least one or more times) to form oxide films (oxide layer) on the plurality of substrates (200) [fig 1, 4A & 0030, 0047-0048, 0051], the cycle (cycle) comprising: (a) supplying the source gas (source gas – i.e. HCD) through the first nozzle (233b) into the process chamber (process chamber, 201) accommodating the plurality of substrates 
Park and Akae are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Park with the specific gas sources/controller of Akae to deposit the desired film (oxide layer) [Akae – 0030].
The embodiment depicted in figures 4-5 of Park modified by Akae does not specifically disclose the additional nozzle being a second nozzle and third nozzle; the second nozzle extending at least from the lower end to the upper end of the boat along the stacking direction of the plurality of substrates, the second nozzle comprising an upper portion and a lower portion wherein only the upper portion is provided with a plurality of second gas supply holes facing an upper portion of the region between the lower end of the boat and the upper end of the boat loaded with the plurality of substrates and wherein a side surface of the lower portion of the second nozzle is closed without a hole; the third nozzle comprising a lower portion, wherein only the lower portion is provided with a plurality of third gas supply holes facing a lower portion 
The embodiment depicted in figures 8-9 of Park teaches the additional nozzle (second side nozzle, 144) being a second nozzle (first section nozzle, 144-1) and third nozzle (second section nozzle, 144-2) [fig 8-9 & 0087]; the second nozzle (nozzle, 144-1) extending at least from the lower end to the upper end of the boat (see fig 8) along the stacking direction (vertically disposed) of the plurality of substrates (substrates), the second nozzle (nozzle, 144-1) comprising an upper portion (upper portion of 144-1) and a lower portion (lower portion of 144-1) wherein only the upper portion (upper portion of 144-1) is provided with a plurality of second gas supply holes (holes in 144-1 depicted in fig 8) facing an upper portion of the region (upper portion of region housing 130) between the lower end of the boat and the upper end of the boat (130) loaded with the plurality of substrates (substrates) and wherein a side surface of the lower portion of the second nozzle (lower portion of 144-1) is closed without a hole (see fig 8) [fig 3, 8-9 & 0062, 0071, 0076, 0087]; the third nozzle (nozzle, 144-2) comprising a lower portion, wherein only the lower portion is provided with a plurality of third gas supply holes (holes in 144-2 depicted in fig 8) facing a lower portion of the region (lower portion of region housing 130) between the lower end of the boat and the upper end of the boat (130) loaded with the plurality of substrates (substrates) [fig 3, 8-9 & 0062, 0071, 0076, 0087].
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of modified figs 4-5 of Park to be a second nozzle and a 
Modified Park does not specifically disclose the third nozzle comprising an upper portion extending vertically at least to a maximum height of the upper end of the boat and a lower portion, and wherein a side surface of the upper portion of the third nozzle is closed without a hole; and wherein the second nozzle and the third nozzle extend to a same height.
Tseng teaches a third nozzle (gas injector, 56) comprising an upper portion (upper portion of 56) extending vertically at least to a maximum height (150 cm) of the upper end of the boat (height of the vertical portion of the gas injectors 30 may be between about 50 cm and about 130 cm) and a lower portion (lower portion of 56), and wherein a side surface of the upper portion of the third nozzle is closed without a hole (the locations of the apertures 60 may be suitably selected based on the requirement of each particular chemical process); and wherein the second nozzle and the third nozzle extend to a same height (gas injectors 30 may be provided in the same height) [fig 1, 2C, 3A & col 2, lines 5-10, col 7, lines 15-29, claim 5 and claim 10].
Modified Park and Tseng are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the third nozzle of modified Park to extend to a same height as the second nozzle and arrange the holes as desired, as in Tseng, to optimize the particular chemical process to be conducted [Tseng – col 7, lines 15-19]. Furthermore, as discussed above, one of ordinary skill in the art would arrange 
Additionally, Matsura teaches a second nozzle accommodating chamber (concave portion housing 5B) being different from a first nozzle accommodating chamber (concave portion housing 5A) [fig 2 & col 7, lines 24-36].
Modified Park and Matsura are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first and second nozzle accommodating chambers of modified Park to be different, as in Matsura, because such a structure allows for the gap between the boat and the process chamber to remain small thereby preventing diffusion between adjacent process spaces [Matsura – col 7, lines 24-36].
Additionally, Hasebe teaches a first nozzle (32B) and a second nozzle (42B) are disposed at positions at which a central angle (angle theta) formed by a straight line connecting a center of the process chamber and a center of the first nozzle (line X) and a straight line connecting the center of the process chamber and a center of the second nozzle (line Y) becomes 30° to 150° (not larger than 45 degrees – In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05) [fig 4 & 0067].
Similarly, Zheng teaches a first nozzle (140a) and a second nozzle (140b) are disposed at positions at which a central angle formed by a straight line connecting a center of the process chamber and a center of the first nozzle and a straight line prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05) [fig 5 & col 6, lines 1-35].
Modified Park and Hasebe/Zheng are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first and second nozzle locations (and therefore the location of the respective nozzle accommodating chambers accommodating said nozzles) of modified Park to be disposed at the positions of Hasebe/Zheng to have a significantly high uniformity [Hasebe – 0067] OR to produce a transverse flow in order to facilitate high throughput without unduly compromising quality and uniformity [Zheng – col 6, lines 1-35].
The particulars of the gases (“hydrogen-containing gas” and “oxygen-containing gas”) does not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, the claim limitations “configured to supply a hydrogen-containing gas” and “configured to supply an oxygen-containing gas” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations. Specifically, the nozzles are capable of supplying any type of gas.
Regarding claim 23:
The embodiment depicted in figures 4-5 of Park teaches a substrate processing apparatus (process chamber, 100) [fig 3-4 & 0063] comprising: a boat (substrate stack unit, 130) accommodating a plurality of substrates (plurality of substrates) arranged with intervals therebetween (slots into which the plurality of substrates are inserted) [fig 3-4 & 0063, 0067]; a process chamber (process tube, 110) where the plurality of substrates (plurality of substrates) accommodated in the boat (130) is processed, the process chamber (110) including a cylindrical shape (see fig 3-4) [fig 3-4 & 0063, 0067]; a first nozzle (first side nozzle, 142) extending at least from a lower end of the boat to an upper end of the boat (see fig 5) along a stacking direction (vertically disposed) of the plurality of substrates (substrates) [fig 4-5 & 0071, 0073], the first nozzle (142) comprising an upper portion (upper half of 142) and a lower portion (lower half of 142), wherein the upper portion and the lower portion (upper and lower halves of 142, respectively) are provided with a plurality of first gas supply holes (holes in 142 depicted in fig 5) facing an entirety of a region (region housing 130) between the lower end of the boat and the upper end of the boat (130) loaded with the plurality of substrates (substrates) [fig 3, 5 & 0063, 0071, 0073]; an additional nozzle (second side nozzle, 144) [fig 4-5 & 0071, 0076]; a first nozzle accommodating chamber (left portion of 140) accommodating the first nozzle (142) [fig 4-5 & 0071]; a second nozzle accommodating In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977)) [fig 4-5 & 0076].
The embodiment depicted in figures 4-5 of Park does not specifically disclose a hydrogen-containing gas supply system connected to the first nozzle and configured to supply the hydrogen-containing gas into the process chamber through the first nozzle; an oxygen-containing gas supply system connected to the additional nozzle and configured to supply the oxygen-containing gas into the process chamber through the additional nozzle; a source gas supply system connected to the fourth nozzle and configured to supply a source gas into the process chamber through the fourth nozzle; and a control unit configured to control the hydrogen-containing gas supply system, the oxygen-containing gas supply system, the source gas supply system, the heater and the pressure regulator to perform a cycle a predetermined number of times to form oxide films on the plurality of substrates, the cycle comprising: (a) supplying the source gas through the fourth nozzle into the process chamber accommodating the plurality of substrates; and (b) supplying the oxygen-containing gas through the additional nozzle while supplying the hydrogen-containing gas through the first nozzle into the process chamber under a heated atmosphere at a pressure lower than an atmospheric pressure. 
Akae teaches a hydrogen-containing gas supply system (hydrogen-containing gas supply pipe, 232b) connected to the first nozzle (second nozzle, 233b) and configured to supply the hydrogen-containing gas (hydrogen-containing gas) into the process chamber (process chamber, 201) through the first nozzle (second nozzle, 233b) [fig 4A & 0045]; an oxygen-containing gas supply system (oxygen-containing gas 
Park and Akae are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art 
The embodiment depicted in figures 4-5 of Park modified by Akae does not specifically disclose the additional nozzle being a second nozzle and third nozzle; the second nozzle extending at least from the lower end of the boat to the upper end of the boat along the stacking direction of the plurality of substrates, the second nozzle comprising an upper portion and a lower portion wherein only the upper portion is provided with a plurality of second gas supply holes facing an upper portion of the region between the lower end of the boat and the upper end of the boat loaded with the plurality of substrates and wherein a side surface of the lower portion of the second nozzle is closed without a hole; the third nozzle comprising a lower portion, wherein only the lower portion is provided with a plurality of third gas supply holes facing a lower portion of the region between the lower end of the boat and the upper end of the boat loaded with the plurality of substrates.
The embodiment depicted in figures 8-9 of Park teaches the additional nozzle (second side nozzle, 144) being a second nozzle (first section nozzle, 144-1) and third nozzle (second section nozzle, 144-2) [fig 8-9 & 0087]; the second nozzle (nozzle, 144-1) extending at least from the lower end of the boat to the upper end of the boat (see fig 8) along the stacking direction (vertically disposed) of the plurality of substrates (substrates), the second nozzle (nozzle, 144-1) comprising an upper portion (upper portion of 144-1) and a lower portion (lower portion of 144-1) wherein only the upper portion (upper portion of 144-1) is provided with a plurality of second gas supply holes (holes in 144-1 depicted in fig 8) facing an upper portion of the region (upper portion of 
It would have been obvious to one skilled in the art before the effective filing date to modify the additional nozzle of modified figs 4-5 of Park to be a second nozzle and a third nozzle, as in figs 8-9 of Park, in order to allow for individual control of flow rates of the gas to be supplied to different sections of the substrate stack unit [Park – 0086].
Modified Park does not specifically disclose the third nozzle comprising an upper portion extending vertically at least to a maximum height of the upper end of the boat and a lower portion, and wherein a side surface of the upper portion of the third nozzle is closed without a hole; and wherein the second nozzle and the third nozzle extend to a same height.
Tseng teaches a third nozzle (gas injector, 56) comprising an upper portion (upper portion of 56) extending vertically at least to a maximum height (150 cm) of the upper end of the boat (height of the vertical portion of the gas injectors 30 may be between about 50 cm and about 130 cm) and a lower portion (lower portion of 56), and wherein a side surface of the upper portion of the third nozzle is closed without a hole 
Modified Park and Tseng are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the third nozzle of modified Park to extend to a same height as the second nozzle and arrange the holes as desired, as in Tseng, to optimize the particular chemical process to be conducted [Tseng – col 7, lines 15-19]. Furthermore, as discussed above, one of ordinary skill in the art would arrange the holes as claimed in order to allow for individual control of flow rates of the gas to be supplied to different sections of the substrate stack unit [Park – 0086].
Additionally, Matsura teaches a second nozzle accommodating chamber (concave portion housing 5B) being different from a first nozzle accommodating chamber (concave portion housing 5A) [fig 2 & col 7, lines 24-36].
Modified Park and Matsura are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first and second nozzle accommodating chambers of modified Park to be different, as in Matsura, because such a structure allows for the gap between the boat and the process chamber to remain 
Additionally, Hasebe teaches a first nozzle (32B) and a second nozzle (42B) are disposed at positions at which a central angle (angle theta) formed by a straight line connecting a center of the process chamber and a center of the first nozzle (line X) and a straight line connecting the center of the process chamber and a center of the second nozzle (line Y) becomes 30° to 150° (not larger than 45 degrees – In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05) [fig 4 & 0067].
Similarly, Zheng teaches a first nozzle (140a) and a second nozzle (140b) are disposed at positions at which a central angle formed by a straight line connecting a center of the process chamber and a center of the first nozzle and a straight line connecting the center of the process chamber and a center of the second nozzle becomes 30° to 150° (oriented at an angle less than 180 degrees from one another – In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05) [fig 5 & col 6, lines 1-35].
Modified Park and Hasebe/Zheng are analogous inventions in the field of vertically stacked substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first and second nozzle locations (and therefore the location of the respective nozzle accommodating chambers accommodating said nozzles) of modified Park to be disposed at the positions of 
The particulars of the gases (“hydrogen-containing gas” and “oxygen-containing gas”) does not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, the claim limitations “configured to supply a hydrogen-containing gas” and “configured to supply an oxygen-containing gas” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations. Specifically, the nozzles are capable of supplying any type of gas.

Response to Arguments
18.	Applicant’s arguments, see Remarks, filed 10/26/2021, with respect to the rejection of claim(s) 27-28 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 27-28 under 35 USC 112(b) has been withdrawn in view of the cancellation of claim(s) 27-28. 

	(1) Applicant argues that the left and right portion of 140 of Park are not chambers different and separated from each other by a predetermined distance. 
	In response, examiner disagrees. It is noted that the claimed “process chamber”, “first nozzle accommodating chamber” and “second nozzle accommodating chamber” are merely imaginary divisions of space in a single reactor [see instant fig 2]. Said spaces accommodate different structures (i.e. “process chamber” – the boat; “first nozzle accommodating chamber” – first nozzle; “second nozzle accommodating chamber” – second nozzle). Therefore, the spaces of Park accommodating the claimed structures have been interpreted to correspond to the respectively claimed chambers. The left and right portion of 140 are clearly different from each other because they are different portions. Similarly, they are separated from each other by a predetermined distance because they are disposed in different locations.
	Alternatively, Matsura et al (US 7,807,587) teaches this feature [fig 2].
	(2) Applicant argues that the nozzles of Park are in a single nozzle accommodating chamber, which teaches away from separate chambers. 
	In response, it is noted that Park has been interpreted to disclose at least two nozzle accommodating chambers (see left and right portion of 140 of Park as set forth above). This argument dos not address the rejection of record. Moreover, nowhere does Park teach away from having multiple nozzle accommodation chambers. Merely teaching something different is in no way “teaching away”. The “disclosure does not In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Alternatively, Matsura et al (US 7,807,587) teaches this feature [fig 2].
	(3) Applicant argues that Park is silent on the claimed angle. 
	In response, it is noted that fig 4 of Park depicts an angle (predetermined angle) that falls within the claimed range [fig 4 & 0067]. The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977)).
Alternatively, Hasebe et al (US 2003/0186560) and Zheng et al (US 7,422,635) teach this feature [fig 4 and 5, respectively].

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Benjamin Kendall/Primary Examiner, Art Unit 1718